Title: Transfer of Naval Appropriations, 1 June 1814 (Abstract)
From: Madison, James
To: 


        § Transfer of Naval Appropriations. 1 June 1814. “In pursuance of the authority vested in the President of the United States, by the Act of Congress, approved on the 18th. day of April, 1814, entitled ‘An Act making additional Appropriations for the year one thousand eight hundred and fourteen,’ I do hereby direct that, out of the balance of the appropriation for building Seventy fours and Frigates, remaining unexpended at the end of the year one thousand eight hundred and thirteen, there be applied the sum of six hundred and twenty five thousand dollars to defray the expenses which have been or may be incurred in Building and equipping Vessels of War on Lakes Ontario & Champlain.”
      